—In an action to foreclose on a mortgage, the defendants Be Be Blond, Ltd., Daniel Rhoades, Milton Braten, and Holly Ventures appeal from an order of the Supreme Court, Putnam County (Hickman, J.), dated May 8, 1995, which granted the plaintiff’s motion, inter alia, for summary judgment in its favor.
Ordered that the appeal by Milton Braten is dismissed for failure to perfect the appeal; and it is further,
Ordered that the order is reversed, on the law, the plaintiff’s motion is denied, and, upon searching the record, summary judgment is granted to the appellants; and it is further,
Ordered that the appellants are awarded one bill of costs.
The plaintiff has failed to establish that the process server it employed affixed the summons to the door of the building which constituted the appellants’ residence and office, as required by CPLR 308 (4). The process server indicated in his affidavit of service that the premises was surrounded by a *370locked gate, thus implying that access to the door was impracticable. However, under those circumstances, it was incumbent on the plaintiff to obtain an order specifying the proper means of effectuating service (see, CPLR 308 [5]). Since the plaintiff failed to do this, we search the record and grant summary judgment to the appellants (see, CPLR 3212 [b]).
In view of the foregoing determination, we do not address the appellants’ remaining contention. Mangano, P. J., Thompson, Florio, McGinity and Luciano, JJ., concur.